Title: Enclosure: William Thornton’s Drawing and Description of a Water and Cider Filter, [ca. 3 April 1815]
From: Thornton, William
To: 


            
                        
                            
                            
                    ca. 3 Apr. 1815
            
              
                Filtering Machine;—which filters per assensum.—
              
              
                
                A.
                Under Vessel
              
              
                B.
                Upper vessel
              
              
                C.
                Netting or Hair-Cloth when Cyder is to be filtered.—
              
              
                D.
                Tube of Wood or metal leading from B to A.—
              
              
                E.
                False bottom full of holes
              
              
                F.
                Lower Cock, to be opened only to let out Water that has stood long or hot Water poured on the top after removing the Vessel B that all the impurities may be washed out.—
              
              
                G.
                Upper Cock to draw off fine Water. &c.—
              
              
                H.
                If the Water should require to be as cold as spring Water it may be let down the this Tube into
              
              
                I.
                A Reservoir, in a Well of common Water, or in a deep dry well, covered over the Reservoir some feet with Earth, & the well tightly closed—It is obvious that as long as this is supplied with Water it will rise up the Tube
              
              
                K.
                which delivers it as pure as Spring Water by the Cock L.—This inverted Syphon may however be dispensed with:—but would be very convenient to cool rain rain Water in Wells of bad Water.—
              
            
           